          Case 1:18-cv-05777-JPO Document 26 Filed 11/16/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 NATIONAL UNION FIRE INSURANCE
 COMPANY OF PITTSBURGH, PA, et
 al.,                                                                18-CV-5777 (JPO)
                      Petitioners,
                                                                           ORDER
                      -v-

 BMC STOCK HOLDINGS, INC.,
                      Respondent.


J. PAUL OETKEN, District Judge:

       On October 29, 2018, this case was reassigned from Judge Sullivan. The parties are

directed to file a joint status letter informing the Court of the present status of the California

action on or before November 26, 2018.

       SO ORDERED.

Dated: November 16, 2018
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
